Journal Entries (1822-24): Journal3: (1) Motion to quash writ *p. 284; (2) time for filing declaration extended *p. 360; (3) motion for commission to take depositions granted *p. 372; (4) motion to quash writ overruled *p. 379; (5) referred *p. 455; (6) motion for rule to show cause against entering judgment on award *p. 490; (7) motion to set aside award overruled, rule for judgment *p. 508.
*229Papers in File: (i) Warrant of attorney; (2-3) affidavits of indebtedness; (4) precipe for capias; (5) capias and return; (6) recognizance and justification of bail; (7) motion to quash writ; (8) declaration; (9) plea of non assumpsit and notice of demand for bill of particulars; (10) bill of particulars; (11) notice of taking deposition; (12) deposition of Gideon Badger; (13) deposition envelope; (14) affidavit of William G. Taylor; (15) precipe for subpoena; (16) depositions of Glover Perm, Harvey Kim-ball, Nathan Walden, George Hosmer and John Mastick, interrogatories and commission; (17) notice of taking deposition; (18) deposition of Wy-man A. Town; (19) rule of reference, notice, oath of referees, award and account; (20) motion for rule to show cause against entering judgment on award; (21) motion to'set aside award; (22) affidavit of W. A. Fletcher; (23) precipe for execution ca. sa.; (24) writ of ca. sa.; (25) precipe for fi. fa.; (26) writ of fi. fa. and return; (27) exemplification of record of Court of Common Pleas at Canandaigua, Ontario County, N. Y.; (28) exemplification of record of the Supreme Court of Judicature at Utica, N. Y.; (29) copies of papers in file of Court of Common Pleas, Ontario County, N. Y.; (30-31) exemplified copies of judgments of Court of Common Pleas, Ontario County, N. Y.; (32) exemplified copy of record of Court of Common Pleas, Ontario County, N. Y.; (33) exemplification of record of Court of Common Pleas, Ontario County, N. Y.; (34) exemplified copy of judgment of Court of Common Pleas, Ontario County, N. Y.; (35) copies of papers in file of Court of Common Pleas, Ontario County, N. Y.; (36) exemplification of record of Supreme Court of Michigan in case of Taylor v. Davis; (37-67) due bills, receipts, orders, promissory notes and an account.
1822-23 Calendar, MS p. 89. Recorded in Book B, MS pp. 299-303.